EXHIBIT 10.18

 

MUTUAL TERMINATION AGREEMENT

 

CB Richards Ellis, Inc. (“CBRE”) and Rob Blain (“Manager”) hereby enter into
this Mutual Termination Agreement, which shall be effective February 2, 2007
(“Effective Date”).

 

1. Broker and Manager agree that the following agreement is terminated effective
on the Effective Date and shall have no further force or effect: Offer of
Employment (letter form) executed by Manager and CBRE on January 23, 2002, along
with any modifications or amendments thereto (“Employment Agreement”).

 

2. By entering into this Mutual Termination Agreement, the parties hereby waive
the provisions contained in the “Activities on Termination” and “Notice of
Termination” sections of the Employment Agreement.

 

3. Notwithstanding the termination of the Employment Agreement, Manager will
remain an employee of Broker in Manager’s current position and nothing contained
herein alters Manager’s “at will” employment status.

 

CB RICHARD ELLLIS, INC.       MANAGER By:   /S/    BRETT WHITE               By:
  /S/    ROB BLAIN            

Brett White

Chief Executive Officer

          Rob Blain

Dated: February 2, 2007

     

Dated: February 2, 2007